Haskell, J.
Assumpsit upon a policy of insurance against accidents. The policy contained a stipulation that failure to notify the company of the injury for ten days after it was received should bar all claim therefor. It was competent for the parties to make the agreement, and they are bound by it. The plaintiff neglected to notify the company of any accident or injury to himself, until twenty-six days had elapsed.
A careful examination of the evidence shows no waiver on part of the company.
The authorities cited at the bar conclusively show that plaintiff* cannot recover; according to stipulation of the parties,

Judgment for defendant.

Peters, C. J., Walton, Libbey and Foster, JJ., concurred.